Citation Nr: 1621035	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).

2.  Entitlement to educational assistance benefits under Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program (REAP)).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to August 1987, January 1989 to June 1989, September 1990 to June 1991, July 2005 to November 2006, and July 2009 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In her January 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  Subsequently, in December 2015, she contacted the RO through her representative and withdrew the hearing request.


FINDING OF FACT

In a December 2015 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that she wished to withdraw the issues of entitlement to educational assistance benefits under the Montgomery GI Bill and entitlement to educational assistance benefits under REAP.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal for entitlement to educational assistance benefits under the Montgomery GI Bill have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the appeal for entitlement to educational assistance benefits under REAP have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal as to the issues of entitlement to educational assistance benefits under the Montgomery GI Bill and educational assistance benefits under REAP in her January 2009 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In a December 2015 written statement, prior to the promulgation of a decision in this case, the Veteran, through her representative, indicated that she was fully satisfied with the educational benefits that she has received and withdrew her appeal of the issues of entitlement to educational assistance benefits under the Montgomery GI Bill and educational assistance benefits under REAP.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, they are dismissed.







	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the issue of entitlement to educational assistance benefits under the Montgomery GI Bill is dismissed.

The appeal as to the issue of entitlement to educational assistance benefits under REAP is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


